Citation Nr: 1828545	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-38 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected degenerative joint disease and degenerative disc disease of lumbosacral spine.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected degenerative joint disease and degenerative disc disease of lumbosacral spine.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of lumbosacral spine.

4.  Entitlement to an initial compensable rating for radiculopathy of the left lower extremity.  

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to March 1976 and from September 1997 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and October 2014 rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.  In March 2017, the Veteran testified at a Travel Board hearing conducted before the undersigned.   

In a March 2014 statement, the Veteran asserted that he could not find work because of his back pain.  Therefore, the Board concludes that the issue of entitlement to TDIU is before it.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A remand is necessary.  Beginning with the service-connection claims, the Veteran was provided VA examinations for his right and left knees in March 2014 and September 2014, respectively.  No right knee disorder was diagnosed, but degenerative joint disease of the left knee was diagnosed.  With regards to the right knee, the Veteran has reported having pain since service.  See, e.g., October 2011 statement.  The VA examiner noted that the Veteran had no right knee pathology and that X-rays were normal.  However, in light of the Veteran's reports of pain, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  As per that decision, pain that reaches the level of a functional impairment of earning capacity can constitute a disability.  Considering the Veteran's pain and the holding in Saunders, the Board finds that additional examination is necessary to determine if the Veteran's pain can be considered a disability.  As for the left knee, a negative nexus opinion was provided; however, the examiner did not opine as to whether the Veteran's service-connected lumbar spine disability aggravates his left knee.  Furthermore, no medical opinion regarding service connection on a direct basis was provided.  Therefore, the Board concludes that remand of these issues is necessary.

Turning to the lumbar spine and left lower extremity disabilities, the Veteran was provided a VA examination in September 2014; unfortunately, the examination is not adequate.  The examination findings do not include range of motion testing in active and passive motion, in weight-bearing, and nonweight-bearing to comply with the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, as it pertains to the lumbar spine, the examination is not adequate and a remand is necessary.  As the examination report will likely contain findings relevant to the left lower extremity disability, such issue must also be remanded.  The issue of entitlement to TDIU is intertwined with the initial rating claims and thus also requires a remand.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing the Veteran's claim for entitlement to TDIU.  The Veteran should be allowed a reasonable period of time in which to respond.  In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all records identified by the Veteran, including those from the Salisbury VA Medical Center.

2.  Accord the Veteran a VA knee and lower leg conditions examination, with a medical professional of appropriate expertise who has reviewed the claims file, to determine the nature and etiology of any diagnosed bilateral knee disorder.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any right or left knee disorder had its onset in service, is related to the Veteran's military service, or is caused or aggravated by the service-connected lumbar spine disability.  If a right or left knee disorder is found to have been aggravated by the service-connected lumbar spine disability, the examiner should quantify the approximate degree of aggravation.  

The examiner should consider the Veteran's reports of persistent knee pain since service.  If these reports of pain do not reach the level of a functional impairment of earning capacity, as defined in Saunders, the examiner should so state.  A complete rationale should be given for all opinions and conclusions expressed.  
    

3.  Afford the Veteran a new VA orthopedic examination, with an examiner who has reviewed the claims file.  This examiner must address all subjective complaints and objective symptoms of the degenerative joint disease and degenerative disc disease of lumbosacral spine and radiculopathy of the left lower extremity.  All findings and opinions must be included in a typewritten report.  The examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 (an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician).  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify the nerves affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

4.  After the completion of the instructions of paragraphs 1 through 3 and any other development deemed necessary, furnish the Veteran and his representative with a Supplemental Statement of the Case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




